FILED
                             NOT FOR PUBLICATION                            AUG 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



NICOLAS CRUZ-VILLAGOMEZ,                         No. 08-71184

               Petitioner,                       Agency No. A078-673-213

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petition for Review of Orders of the
                       Board of Immigration Appeals and the
                          former Legalization Appeals Unit

                             Submitted August 10, 2010 **

Before:        O’SCANNLAIN, HAWKINS, and IKUTA, Circuit Judges.

       Nicolas Cruz-Villagomez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order summarily affirming an

immigration judge’s decision denying his application for cancellation of removal,

and the former Legalization Appeals Unit’s (“LAU”) order dismissing his appeal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
from the denial of his Special Agricultural Worker (“SAW”) application. We have

jurisdiction under 8 U.S.C. §§ 1160(e)(3) and 1252. We review for abuse of

discretion the denial of a SAW application, Perez-Martin v. Ashcroft, 394 F.3d

752, 758 (9th Cir. 2005), and review de novo due process claims, Iturribarria v.

INS, 321 F.3d 889, 894 (9th Cir. 2003). We deny the petition for review.

      The LAU did not abuse its discretion in dismissing Cruz-Villagomez’s SAW

appeal where Cruz-Villagomez failed to provide the kind of evidence of qualifying

employment sufficient to rebut the government’s derogatory evidence. See

8 U.S.C. § 1160(b)(3)(B)(iii) (an applicant must provide sufficient evidence to

show qualifying employment “as a matter of just and reasonable inference”); see

also Perez-Martin, 394 F.3d at 759 (considering hearsay statements recorded in a

government report). It follows that the LAU did not violate due process. See Lata

v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error for a due process

violation). We need not consider whether the LAU erred by questioning the

validity of the signature on the employer affidavit provided by Cruz-Villagomez.

      In his opening brief, Cruz-Villagomez fails to address, and therefore has

waived any challenge to, the agency’s decision denying his application for




                                         2                                   08-71184
cancellation of removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                        3                                 08-71184